     Case 3:20-cv-00832-E Document 2 Filed 04/09/20                 Page 1 of 5 PageID 87



                             UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 Oscar Sanchez, Marcus White, Tesmond
 McDonald, Marcelo Perez, Roger Morrison,          Civil Action No. 3:20-cv-00832
 Keith Baker, Paul Wright, Terry McNickels,
 and Jose Munoz; on their own and on behalf        Plaintiffs’/Petitioners’ Motion for a
 of a class of similarly situated persons;         Temporary Restraining Order,
                                                   Preliminary Injunction and
                        Petitioners/Plaintiffs,    Writ of Habeas Corpus
        v.
                                                   Class Action
 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity; DALLAS
 COUNTY, TEXAS;                                    IMMEDIATE RELIEF SOUGHT

                Respondents/Defendants

       Plaintiffs/Petitioners (hereinafter “Plaintiffs”) respectfully move the Court for entry of a

writ of habeas corpus, temporary restraining order (“TRO”) and preliminary injunction under 28

U.S.C. § 2241, 42 U.S.C. § 1983, and Federal Rule of Civil Procedure 65. Plaintiffs are at grave

risk of contracting COVID-19, some with an imminent threat of dying if not provided medical

treatment, due to the unconstitutional conditions in the Dallas County Jail.

       Plaintiffs seek an immediate, emergency TRO and writ of habeas corpus requiring

Defendants to: (1) identify and release all members of a subclass of medically vulnerable

individuals, (2) provide all persons released with educational resources on COVID-19 including

instructions that they should self-isolate for the CDC-recommended period of time (currently 14

days) following release, and (3) to submit a plan implementing further public health protocols, to

be supervised by a qualified public health expert, to reduce the risk to class members of contracting

COVID-19.

       Plaintiffs further seek a preliminary and/or permanent injunction and writ of habeas corpus

requiring that Defendants: (1) continue to release all current and future Medically-Vulnerable

subclass members, (2) report weekly on the population of persons in the Dallas County Jail who

are Medically-Vulnerable as defined in this action, (3) follow the terms of the public health expert
      Case 3:20-cv-00832-E Document 2 Filed 04/09/20                  Page 2 of 5 PageID 88



plan submitted pursuant to Fed. R. Evid. 706, (4) and release additional Class Members, including

those not considered “Medically-Vulnerable,” as needed to ensure that all remaining persons

incarcerated in the Dallas County Jail are under conditions consistent with CDC and public health

guidance to prevent the spread of COVID-19, including requiring that all persons be able to

maintain six feet or more of space between them.

       As more fully presented in their brief in support of this motion and its accompanying

evidentiary appendix, Plaintiffs state the following in support of their motion:

       1.      Plaintiffs are likely to succeed on the merits of their claims. Defendants’ deliberate

indifference to the serious risk that COVID-19 poses to Plaintiffs and Class Members, and

particularly members of the Medically Vulnerable Subclass, violates their rights under the Eighth

and Fourteenth Amendments. Further, for Pre-Adjudication Class members, Defendants’ failures

to ensure sufficient safety amounts to impermissible pretrial punishment in violation of the

Fourteenth Amendment.

       2.      Without immediate injunctive relief from this Court, there is a substantial risk that

Plaintiffs will suffer irreparable harm of serious illness and, in many cases, death.

       3.      Entry of an injunction poses no harm to Defendants and, indeed, will benefit

Defendants because the currently prevailing conditions in the jail put jail staff at risk as well.

       4.      It is in the public interest to grant an injunction to prevent the spread of COVID-19

within the Dallas County Jail because an outbreak will have serious ramifications for people

incarcerated in its walls, correctional and medical staff that carry the infection into their homes and

communities, and Dallas County residents who will suffer from the ensuing rapid spread of this

infectious disease through increased transmissions and the further taxing of local public health

resources.

                                                   2
     Case 3:20-cv-00832-E Document 2 Filed 04/09/20                Page 3 of 5 PageID 89



       5.     Plaintiffs respectfully request that the Court address their Motion on an emergency,

expedited basis, and grant the relief set forth in the enclosed Memorandum and Proposed Orders.

       6.     If immediate release is not granted on the basis of this Motion alone, then Plaintiffs

respectfully request expedited review of the Motion, including oral argument, via telephonic or

videoconference if necessary.




                                                3
     Case 3:20-cv-00832-E Document 2 Filed 04/09/20            Page 4 of 5 PageID 90



Dated: April 9, 2020.

Respectfully submitted,

 _____________________       _____________________               /s/ Barry Barnett
                                                              ____________________
 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION        Brian Klosterboer                Barry Barnett
 Andrea Woods*               Texas. Bar No. 24107833          Texas Bar No. 01778700 8115
 N.Y. Bar No. 5595509        Adriana Piñon**                  Preston Road, Suite 575
 Meredith Taylor Brown*      Texas Bar No. 24089768           Dallas, TX 75225
 N.Y. Bar No. 5678602        Andre Segura                     (866) 754-1900
 Brandon Buskey*             Texas Bar No. 24107112           bbarnett@susmangodfrey.com
 125 Broad Street, 18th      5225 Katy Fwy., Suite 350
 Floor                       Houston, TX 77007                Michael Gervais*
 New York, NY 10004          Tel: (713) 942-8146              N.Y. Bar No. 5122890
 (212) 549-2528              Fax: (346) 998-1577              1900 Avenue of the Stars,
 awoods@aclu.org                                              Suite 1400
                             _____________________            Los Angeles, CA 90067 (310)
 Henderson Hill*             CIVIL RIGHTS CORPS               789-3100
 N.C. Bar No. 18563          Katherine Hubbard*               mgervais@susmangodfrey.com
 201 W. Main St. Suite 402   D.C. Bar No. 1500503
 Durham, NC 27701            Elizabeth Rossi*                 _____________________
 (919) 682-9563              D.C. Bar No. 1500502             NEXT GENERATION ACTION
 hhill@aclu.org              1601 Connecticut Ave NW,         NETWORK LEGAL ADVOCACY
                             Suite 800                        FUND
 Amy Fettig*                 Washington, D.C. 20009           Alison Grinter-Allen
 D.C. Bar No. 484883         (202) 894-6126                   Texas Bar 24043476
 915 15th Street N.W.,       katherine@civilrightscorps.org   Kim T. Cole
 7th Floor                   elizabeth@civilrightscorps.org   Texas Bar No. 24071024 1808
 Washington, D.C. 20005                                       South Good Latimer
 (202) 548-6608                                               Expressway
 afettig@aclu.org                                             Dallas, TX 75226
                                                               (214) 704-6400
                                                              agrinter@thengan.com
                                                              kcole@thengan.com




 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *pro hac vice application forthcoming
 **N.D. Texas admission application forthcoming


                                              4
      Case 3:20-cv-00832-E Document 2 Filed 04/09/20                    Page 5 of 5 PageID 91



                               CERTIFICATE OF CONFERENCE

          On April 9, 2020, I spoke by telephone and communicated by email with Kate David, counsel for

defendants Dallas County Sheriff Marian Brown and Dallas County, Texas in Daves v. Dallas County,

Texas, No. 3:18-cv-00154-N (N.D. Tex.), about the subject matter of and relief requested in this motion for

temporary restraining order. Ms. David advised me that her clients are considering whether or not they will

oppose the relief requested.

                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECF system on all counsel registered with that system, and via email, on

April 9, 2020.


/s/ Barry Barnett
Barry Barnett




                                                    5
